Citation Nr: 1801381	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  12-06 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to an effective date earlier than March 25, 2010, for the grant of service connection for obstructive sleep apnea.

2. Whether there was clear and unmistakable error (CUE) in a March 1993 rating decision that denied service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to May 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, in April 2011 and December 2011.  The April 2011 rating decision granted entitlement to service connection for obstructive sleep apnea and assigned a 50 percent rating effective March 25, 2010; the December 2011 rating decision denied entitlement to an earlier effective date for the grant of that claim.

The Veteran presented testimony at a hearing before a Veterans Law Judge in May 2012.  The Veterans Law Judge who presided at the hearing is no longer employed by the Board.  The Veteran was notified of this fact and given the option of having another hearing, but he responded in November 2017 that he did not wish to have another Board hearing.   

In a February 2016 decision, the Board denied the above-listed claims.  The Veteran appealed the Board's February 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2017 Memorandum Decision, the Court vacated the February 2016 Board decision and remanded the matter for further proceedings consistent with that decision.  

The issue of CUE in the March 1993 rating decision with respect to whether a sleep disorder should have been considered secondary to his service-connected psychiatric disorder has been raised by the record in his May 2012 Board hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See June 2015 Appellant's Brief at 12 (setting forth legal and factual basis for referral of this claim).  Therefore, the Board does not have jurisdiction over it, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board has referred the issue of CUE in the March 1993 rating decision with respect to whether a sleep disorder should have been considered secondary to his service-connected psychiatric disorder back to the AOJ.  The Board finds that this issue is inextricably intertwined with the two pending issues on appeal, as a favorable determination on the referred CUE claim could certainly affect the assigned effective date for obstructive sleep apnea.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a significant impact upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

The AOJ is requested to issue a rating  determination addressing the issue of CUE in the March 1993 rating decision with respect to whether a sleep disorder should have been considered secondary to his service-connected psychiatric disorder.  Then, after determining whether any additional development or adjudication is necessary in this case, it should be returned to the Board for a decision on the two issues currently on appeal.





The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




